Title: To Benjamin Franklin from David Welsh, 2 July 1778
From: Welsh, David
To: Franklin, Benjamin


Sir
Amsterdam July 2d. 1778
I seppose you have recd. my Letter of the 18th of last Month which gives me A great deal of Un Easiness that I have not sence recd. aney Assistiance from You as I am Distitude of Cash or aney friends to furnish me with aney untill they hear from you as they are gubious who I be. Mr. Hancock Wants to know if You should think it Propper for him to gow aney further or not as he was Purswaded by Some of the foar men of Plymouth Dock Yard to go and see you and if their was Aney encouriagement from You that they would three or four Hundred of them be verey glad to get off as soon it would permit them. This Sir You will receive along with Mr. H. Godet letter and I hope You will Write as soon as Possiable to him so as he Would relieve me from my Distress and like wise Write me A few lines So as I may know how to Proceed after words. Sir In Complying with this request I am your most obedient and Humble Servant
David WelshFormerley Secd. Lieutt. of the Brig Lexington
